Citation Nr: 1646783	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  14-36 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD) due to military sexual trauma (MST).

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for lumbar and thoracic spine disorder. 

5.  Entitlement to service connection for sciatic nerve disorder associated with lumbar and thoracic spine disorder.

6.  Entitlement to service connection for chronic bronchitis.  


REPRESENTATION

Appellant represented by:	T. Edmund Spinks, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to May 1979 with the United States Navy. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.    

In June 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the record.  

Additional evidence was submitted at the Board hearing along with a waiver of RO consideration of such evidence.  As such, the Board may properly consider this evidence.  

However, the Board observes that additional VA examinations relevant to the issues on appeal dated in November 2014, December 2014 and July 2015 as well as VA clinical records have not been considered by the RO.  Nevertheless, as the Board has decided to grant service connection for tinnitus and PTSD, representing a full grant of those benefits sought on appeal, and remand the other remaining issues for further development, there is no prejudice to the Veteran in the issuance of this decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  With respect to the remaining issues, the RO will have the opportunity to consider this evidence on remand.  

As a final preliminary matter, the Board notes that this appeal was processed using the paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) claims processing systems.  

The issues of entitlement to service connection for bilateral hearing loss, lumbar and thoracic spine disorder, sciatic nerve disorder associated with lumbar and thoracic spine disorder and chronic bronchitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has credibly asserted that he began experiencing tinnitus during service, and that it has continued to the present.

2.  The Veteran has a current psychiatric disability, diagnosed as PTSD with panic disorder and major depressive disorder, and linked by medical evidence to an in-service MST for which there is corroborating evidence.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307. 3.309  (2015).

2.  The criteria for service connection for PTSD with panic disorder and major depressive disorder have been met.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015). 

As the Board's decision to grant service connection for tinnitus and PTSD herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the VCAA and the implementing regulations with respect to these issues. 

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309. In Fountain v. McDonald, 27 Vet. App. 258 (2015), the Court determined that tinnitus is an "organic disease of the nervous system" subject to presumptive service connection where there is evidence of acoustic trauma and nerve damage.

Alternatively, when a disease at 38 C.F.R. § 3.309(a)  is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a)  and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Tinnitus

The Veteran is seeking service connection for tinnitus.  The Veteran asserts that his tinnitus is due to in-service noise exposure while working in the boiler room on board the ship as well as from using needle guns to chip paint.  The Veteran also reported exposure to gunfire in basic training as well as helicopters.  

Service treatment records document that the Veteran did undergo regular hearing testing due to steady noise exposure.  Importantly, a February 1979 service record shows that during a routine audiogram, the Veteran reported having noises in his ears. 

A post service private ENT evaluation dated in September 2008 showed that the Veteran reported a long-standing history of tinnitus.  Likewise, a September 2012 VA audiology consult also showed that the Veteran reported tinnitus beginning in the 1970s following exposure to engine noise.  He stated that his job was a boiler tech in the Navy and he was exposed to loud engine noise for approximately a year.  

In support of his claim, the Veteran submitted a December 2012 nexus statement from a VA audiologist, which stated that the Veteran's tinnitus was at least as likely as not a result of engine noise exposure while aboard ship.  However, the examiner did not review the Veteran's service treatment records or provide any sort of rationale for this opinion.  

The Veteran was afforded a VA examination in August 2013, which is located in Virtual VA.  The Veteran again reported that the ringing in his ears began in service and never went away.  However, the examiner opined that the Veteran's tinnitus was less likely than not a result of noise exposure.  The examiner rationalized that the service treatment records were silent with respect to complaints of tinnitus.  Unfortunately, this examination is inadequate as it failed to address the pertinent evidence of record, primarily the February 1979 clinical record that showed a complaints of noises in the ears.  

At the June 2015 Board hearing, the Veteran again testified that he had significant noise exposure in service.  He also reported that his tinnitus began in service and had continued to the present.    

Subsequent to the Board hearing, the Veteran was afforded another VA examination in July 2015.  The examiner noted the in-service complaint of noises in the ears in February 1979.  The examiner observed that if the service treatment records mention a complaint of tinnitus and the Veteran claims tinnitus and had current complaints of tinnitus, a medical opinion about possible causation is not required.  Service connection can be established without an opinion about the cause of tinnitus because it began service.  

Based on the totality of evidence of record, and by resolving the benefit of the doubt in favor of the Veteran, the Board finds that service connection for tinnitus is warranted.  Importantly, the record shows that the Veteran was exposed to significant noise during his military service.  Moreover, the VA examinations and clinical records show a current diagnosis of tinnitus.  

In turn, the primary question is whether the Veteran's tinnitus began in service.  In this regard, a February 1979 service record showed that the Veteran reported noises in his ears.  Moreover, in statements of record and at the Board hearing, the Veteran reported that his tinnitus began in service, and has continued to the present.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Tinnitus is a disability that is subject to lay observation and, in turn, the Veteran is competent to report current symptoms of tinnitus that began in service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Further, as the Veteran has been consistent in his assertions, there is no reason to doubt his credibility.  Importantly, the July 2015 VA examiner stated that a nexus opinion was not necessary because the evidence shows that Veteran's tinnitus began in service.  

In sum, the evidence documents noise exposure in service as well as a complaint of tinnitus in service, and the Veteran has consistently provided competent and credible evidence that he has had continuous symptoms of tinnitus since his discharge from active duty service, and the Board finds no reason to question the veracity of such statements. See Charles, 16 Vet. App. 370; Hayes, 5 Vet. App. at 69-70.  These statements, when viewed in relation to the Veteran's significant noise exposure in service, are entitled to significant probative weight, and thus, are sufficient to establish the presence of tinnitus and a likely continuity of symptomatology from service to the present.  Cf. 38 C.F.R. 3.303(b); Walker, supra.

Accordingly, based on the analysis above and when resolving the benefit of the doubt in favor of the Veteran, the Board finds that service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102;  Gilbert, supra.

PTSD

The issue before the Board is entitlement to service connection for PTSD.  The Veteran asserts that he has PTSD due to MST.  In this regard, in statements of record and at the Board hearing, the Veteran has reported that his PTSD is due to a hazing ritual in service when he was assaulted when grease was forcibly placed into his anus with a grease gun.  He also reported that he had a stellar performance prior to this incidents, but subsequently had four Non-Judicial Punishments and two unauthorized absences after the assault.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed inservice stressor.  See 38 U.S.C.A. § 1154 (b); 38 C.F.R. § 3.304 (f)(2).  As in the instant case, for cases certified to the Board after August 4, 2014, the diagnosis of PTSD must be in accordance with the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fifth Edition (DSM-V).  38 C.F.R. § 4.125 (a) (2014); Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45, 093 (Aug, 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125  to reference DSM-V).

Further, if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f)(3); 75 Fed. Reg. 39843 - 39852 (July 13, 2010).  

Initially, the Board notes that there is no evidence in the record that the Veteran served in combat nor is the Veteran claiming that he served in combat or that his PTSD is related to combat.  Further, as Board the Veteran did not serve in a location involving "fear of hostile military or terrorist activity," such regulations are not for application.  Rather, the Veteran's principal claimed stressor is that he was sexually assaulted as described above.    

Thus, as it is not shown that the Veteran engaged in combat, his unsupported assertions of service stressors are not sufficient to establish the occurrence of such events.  Rather, his alleged service stressors must be established by official service records or other credible supporting evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet.App. 128 (1997); Doran v. Brown, 6 Vet.App. 283 (1994).  The regulatory requirement for "credible supporting evidence" means that "the veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).

VA's regulation concerning the evidence necessary to establish the occurrence of a stressor in claims for service connection for PTSD provides the following guidance:  [i]f a post-traumatic stress disorder claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a post-traumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5).  

The Board now turns to whether the Veteran has a diagnosis of PTSD based on his in-service stressor of sexual assault.  Although there is no clear evidence to corroborate the Veteran's assertions, the Board observes that during the course of the appeal and when seeking medical treatment, the Veteran has been consistent in all of his statements that he was the subject of a hazing ritual where grease was forcibly put in his anus with a grease gun while in service.  The Board has no clear reason to doubt his credibility.  Moreover, the Veteran has submitted numerous statements from fellow service members supporting the Veteran's contention and providing that this incident was a common ritual on board ship called "greasing."  Importantly, one service member, J.S., confirmed that the ritual got out of hand in the Veteran's case and the tip of the gun was inserted in the Veteran's anus.  

The Veteran also submitted statements from friends and family members that observed a change in the Veteran's behavior after he joined the Navy and also reported that the Veteran did not abuse or use alcohol or drugs prior to his service.    
 
Moreover, as the Veteran testified, service personnel records do document Non-Judicial Punishments in August 1978, October 1978, April 1979 and May 1979 for possessing drugs as well as a switchblade.  The Veteran was also not recommended for reenlistment due to prior drug involvement.  In light of the above, when resolving reasonable doubt in favor of the Veteran, the Board finds that there is sufficient circumstantial evidence to corroborate the Veteran's in-service MST stressor.  

Thus, the main question is whether the Veteran has a diagnosis of PTSD due to the corroborated in-service stressor.  In this regard, VA clinical records show that a clinical psychologist diagnosed the Veteran with PTSD, chronic, secondary to MST and childhood physical abuse, panic disorder and major depressive disorder.  

In support of his claim, the Veteran also submitted a March 2013 opinion from a private psychiatrist.  The examiner diagnosed PTSD, panic disorder and major depression.  The examiner reviewed the Veteran's service treatment records and post-service treatment records.  The examiner found the Veteran's psychiatric disorders were caused by or result of sexual assault.   The examiner rationalized that the Veteran's behavior deteriorated after the assault and he developed intrusive, distressing recollections of the event; flashbacks and panic episodes.  The examiner concluded that the assault was confirmed by peers that were witnesses of the events.  

However, the Veteran was afforded VA examinations in July 2013 and November 2014.  The July 2013 examiner diagnosed polysubstance abuse sustained in full remission, major depressive disorder, panic disorder and anxiolytic dependence with physiological dependence.  The examiner found that the Veteran did not meet the criteria for PTSD and indicated that the Veteran's diagnosed disorders were less likely as not a result of claimed MST during military service.  The examiner rationalized that based upon the Veteran's prior documented reports during his military service, it can be assumed that he had a history of drug and alcohol
abuse well before his military service.  Therefore, his drug and alcohol use and related behaviors cannot be said to be markers for or a result of claimed MST.  The examiner also observed that the Veteran's long time and ongoing use of benzodiazepines for 30+ years also complicated his clinical picture as many of the issues from such long term use can overlap or mimic symptoms of PTSD.  

The examiner continued that to retroactively make the assumption that his antisocial
behaviors during his military service were markers of a claimed MST, especially given his reported involvement in drug activity (as previously outlined in this report and other clinical documentation in service treatment records and VA records) prior to his military service and without all of the facts of the time would be unreasonable.  This does not minimize or dismiss whether or not the claimed trauma occurred.  However, the issues involved are complex.  The Veteran appears to have significant anxiety, depression, likely low self-esteem, etc., but to what that may be directly attributable is uncertain at this time.  A diagnosis of PTSD is not being assigned at this time.  Future assessment after the Veteran has achieved a significant period of abstinence (at least one year) from benzodiazepine use is warranted to rule out paradoxical effects of long term benzodiazepine use and its contribution to his current symptom report.  Additionally, the contribution of his childhood abuse is likely significant and should, therefore, also be further investigated as to the degree to which it has historically impacted his moods, behaviors, personality, and relationships.

The November 2014 VA examiner also found that the Veteran did not meet the criteria for PTSD.  The examiner continued that he was unable to make an opinion without resorting to mere speculation.  The examiner generally agreed with the August 2013 opinion, but indicated that there was no reference to the buddy  statements of record in this opinion and it was unclear whether such statements were considered.  However, this examiner indicated that they had no means of verifying veracity of buddy/lay statements.  The examiner continued that any changes in behavior could easily be attributed to substance abuse issues rather than an MST event.  Given the ongoing use of benzodiazepines, the prior VA examiner's original opinion is still valid and is confirmed.

Although the VA examiners found that the Veteran did not currently meet the criteria for PTSD, these opinions appeared to be at least in part based on the lack of corroboration of the Veteran's in-service stressor.  Nevertheless, as noted above, the Board has found that the Veteran's stressor has been corroborated and neither of the examiner's appears to adequately consider the buddy/lay statements from fellow service members and family.  Moreover, the Veteran's private psychiatrist and VA treating psychologist both determined that the Veteran had PTSD due to MST.  Accordingly, as there is some question of current diagnosis, with evidence both for a diagnosis of PTSD and evidence against, the Board finds that the evidence is in at least a state of equipoise.  Under such circumstances, reasonable doubt on this question should be resolved in favor of the Veteran.  Accordingly, the Board determines that the Veteran has a currently diagnosed psychiatric disorder of PTSD based on the reported MST and, thus, service connection is warranted.  Further, as the private examiner also determined that the Veteran's panic disorder and major depressive disorder were also related to the in-service assault, these disorders should also be included when evaluating the Veteran's service-connected PTSD.

In conclusion, based on the analysis above, resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for PTSD with panic disorder and major depressive disorder is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The Board notes that in reaching this conclusion, the evidence is at least in equipoise, and the benefit of the doubt doctrine has been applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is granted. 

Service connection for PTSD with panic disorder and major depressive disorder is granted.



REMAND

Initially, the Board observes that the record includes an August 2010 decision issued by the Social Security Administration (SSA) showing that the Veteran is in receipt of SSA disability benefits.  However, it does not appear that the Veteran's SSA records have been requested.  Thus, the AOJ should obtain the administrative decisions pertaining to the Veteran's claim and any underlying medical records from the SSA.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence from the SSA, including decisions by the administrative law judge); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Moreover, as noted above, additional evidence, including VA treatment records and VA examination reports, has been associated with the record that has not been considered by the AOJ.  The appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 2014) contemplates that all evidence will first be reviewed at the RO so as not to deprive the claimant of an opportunity to prevail with his claim at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  When the agency of original jurisdiction receives evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case or a supplemental statement of the case, it must prepare a supplemental statement of the case reviewing that evidence.  38 C.F.R. § 19.31(b)(1).  Further, as in the instant case, when evidence is received prior to the transfer of a case to the Board a supplemental statement of the case must be furnished to the veteran, and his or her representative, if any, as provided in 38 C.F.R. § 19.31 unless the additional evidence is duplicative or not relevant to the issue on appeal.  38 C.F.R. § 19.37(a).  There is no legal authority for a claimant to waive, or the RO to suspend, this requirement.  38 C.F.R. § 20.1304(c).  As such, in order to afford the Veteran his full procedural rights, on remand, the AOJ must consider and address all of the evidence of record including previously obtained VA and treatment records and the VA examination reports in an appropriate supplemental statement of the case.  See 38 C.F.R. § 19.31.

In July 2015, the Veteran was afforded a VA examination to address the etiology of his bilateral hearing loss.  Likewise, the Veteran was afforded a VA examination in December 2014 to address the etiology of the Veteran's lumbar and thoracic spine disorder with associated sciatic nerve disorder and chronic bronchitis.  The Board does not find the need for additional examinations at this time.  However, if additional relevant evidence is associated with the record, the AOJ should consider whether any further examinations and/or addendum opinions are necessary to consider such evidence.  

Lastly, it appears that the Veteran receives continuing treatment at VA.  The Veteran's electronic record contains VA treatment records dated from May 2016.   However, more recent VA treatment records may also exist.  As VA medical records are constructively of record and must be obtained, the AOJ should obtain VA treatment records from May 2016 to the present.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1. Contact the Social Security Administration and obtain copies of all administrative decisions (with associated medical records) pertaining to any claim for disability benefits by the Veteran.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the electronic record. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Obtain updated VA treatment records dated from May 2016 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, to include a determination of whether further VA medical examinations and/or opinions are necessary in light of the additional evidence, the Veteran's claims should be readjudicated on the merits based on the entirety of the evidence, to include all evidence received since the issuance of the August 2014 statement of the case.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


